              Case 18-24452-EPK          Doc 35     Filed 03/11/19     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov


IN RE:                                         Case No. 18-24452-EPK
Kendra Michelle McDonald                       Chapter 13

       Debtor.                             /

            OBJECTION TO ATTORNEY REPRESENTED DEBTOR
      VERIFIED OUT OF TIME MOTION FOR REFERRAL TO MORTGAGE
     MODIFICATION MEDIATION WITH LENDER WELLS FARGO BANK, N.A.

       Comes now Wells Fargo Bank, N.A. and through its undersigned attorney and files this

objection to attorney represented debtor verified out of time motion for referral to mortgage

modification mediation with lender Wells Fargo Bank, N.A. (Doc No. 26) and states as follows:

        1.    This case was filed on November 19, 2018 when the Debtor filed a voluntary

petition under chapter 13 of the Bankruptcy Code.

        2.    On November 19, 2018 Debtor filed an initial Chapter 13 plan (Doc. No. 8) which

failed to provide for the anticipated secured arrearages and contractual monthly payments. See

objection at Doc. No. 16.

        3.    On January 22, 2019 Wells Fargo Bank, N.A. filed claim 7-1 which listed a total

claim in the amount of $218,838.45, a secured arrearage of $55,271.53 and a contractual

monthly payment of $1,411.62.

        4.    On March 5, 2019 Debtor filed a First amended chapter 13 plan where the plan

treatment changes and Wells Fargo Bank is only to receive monthly adequate protection MMM

payments of $1,411.62 for months 1-60.
                  Case 18-24452-EPK        Doc 35     Filed 03/11/19    Page 2 of 3



        5.        Debtor has previously received a HAMP loan modification with Wells Fargo

Bank, N.A on May 24, 2011 and Debtor is more than three years delinquent and the loan has

been reviewed five separate times during the delinquency as set forth below.

        6.        On or about July 28, 2016 Debtor first considered for a second loan modification

and it was determined that Debtor was over the modification limits as the possible loan

modifications exceeded the modification limits as the current payment was already below the

targeted payment.

        7.        The loan was again reviewed on March 26, 2017 for a possible second loan

modification was denied as the possible loan modifications exceeded the modification limits as

the current payment was already below the targeted payment.

        8.        On March 22, 2018 and again on June 7, 2018 the loan was again reviewed

however the due to incomplete information provided the review was closed prior to a decision.

        9.        On September 24, 2018 the loan was again reviewed for a possible second loan

modification however was denied due to Debtor inability to afford to pay.

        10.       The loan is over three years past due and there is no basis to believe that Debtor

will be able to qualify for a second loan modification as the current loan modification given on

May 24, 2011 is currently due for February 1, 2016 payment with a modified interest rate of only

4.75% until maturity on December 1, 2040. The past denials indicated the borrower was at an

affordable payment.

       Wherefore, Wells Fargo Bank, N.A. moves this Court to deny Debtors out of time

Motion for Referral the Mortgage Modification Mediation Program for the reasons set forth in

this objection.
               Case 18-24452-EPK         Doc 35     Filed 03/11/19     Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that I am admitted to the Bar of the United States District Court of the

Southern District of Florida and am in Compliance with additional qualifications to practice in this

Court as set forth in Local Rule 2090-1(A).

       I hereby certify that a true and correct copy of the foregoing has been sent via CM/ECF

Electronic Filing or via First Class U.S. Mail to the following on this 11th day of March 2019.

Kendra Michelle McDonald, 1716 Echo Lake Drive, West Palm Beach, FL 33407
Edward N. Port, Esq., 2161 Palm Beach Lakes Blvd, #202, West Palm Beach, FL 33409
Robin R Weiner, POB 559007, Fort Lauderdale, FL 33355
United States Trustee, 51 SW First Avenue, Suite 1204, Miami, FL 33130

                                              /s/Steven G. Powrozek
                                              Steven G. Powrozek
                                              FL Bar # 0316120
                                              Shapiro, Fishman & Gaché, LLP
                                              Attorney for Secured Creditor
                                              4630 Woodland Corporate Blvd.
                                              Suite 100
                                              Tampa, FL 33614
                                              Telephone: 813-367-5813
                                              Fax: (813) 880-8800
                                              E-mail: spowrozek@logs.com

16-301485 BK03 WNI
